Case 3:17-cv-03201-N Document 347 Filed 11/19/18 Page1of4 PagelD 19987

ray ApH

 

 
 

Amnded ka

yanoo LONIALsIa ‘Sn WAT

 

SYXAL AO LORILSIG NWAHTION

TNO LOWILSIA'S'1
Case

B

17-cv-03201-N Document 347 Filed 11/19/18 Page 2 of 4 a

 

 

 

On Potent Nu. p 682, hb 5 we

 

CONS| ALY hak Ney World adn't

 

 

wal. INtLIN9 2 be caver the patount
MeN Stent wth Ane actyal Product,

 

“Can Usd PLA Clarify Nun "Ae.

 

(Nok proceed tb ANS WO ove Shan & 32

 

 

 

Ly

 

ATW, [Le rYTO/Ts

 

 

 

 

Lf sponte Avs wes fo (SQ vechion Lek is

 

Da then yOu! Aerol te aclocle Phe

 

Laent

 

 

 

DAG pelt patent wal vied cal-ulabion |

 

 

f esoteoyes ran Overton Abo X, [Bee

 

DaSwer TO Qvechon AK ves not

 

 

 

aifect th calcul clea ot ofa Mages

 

 

Duy ‘Ledbig =
ZL

 

=f

 

 

 

 

 

 

 

 

 
 

He Gee Fors a

      

 

 

 

 

 

 

 

 

 
Ne - _— UU

——— —_
es 3:17-cv-03201-N Document 347 Filed 11/19/18 Page4ef4 PagelD 19990

 

 

 

 

 

 

 

 

 

 

 

 

 
